                 Case 3:19-cv-05106-RBL Document 73 Filed 02/12/20 Page 1 of 7




 1
                                                                         Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT TACOMA
 9

10   DANIEL MITCHELL, et al.,
                                                           No. 3:19-cv-05106 RBL
11                          Plaintiffs,
                                                           STIPULATED MOTION AND
12
            v.                                             [PROPOSED] ORDER SETTING
13                                                         BRIEFING SCHEDULE AND
     CHUCK ATKINS, et al.,                                 STRIKING TRIAL DATE AND
14                                                         DEADLINES
                            Defendants,
15                                                         NOTE FOR MOTION CALENDAR:
16          and                                            February 12, 2020

17   SAFE SCHOOLS SAFE COMMUNITIES,

18   Intervenor-Defendant.
19                                        STIPULATED MOTION
20          By its Minute Order Setting Trial, Pretrial Dates (ECF No. 50), this Court set this matter
21
     for trial on June 8, 2020, and also established a case schedule of pretrial deadlines, including a
22
     dispositive motions deadline of March 10, 2020. All the Parties to this action have conferred and
23
     each plans to file a motion for summary judgment. To promote efficiency and reduce the total
24

25   number of pages of briefing, the Parties wish to combine their summary judgment motions into

26   one set of briefs and to establish a briefing schedule and page limits for cross-motions for summary

27   judgment.

     STIPULATED MOTION AND [PROPOSED] ORDER SETTING                              PACIFICA LAW GROUP LLP
                                                                                     1191 SECOND AVENUE
     BRIEFING SCHEDULE AND STRIKING TRIAL DATE AND                                         SUITE 2000
     DEADLINES - 1                                                              SEATTLE, WASHINGTON 98101-3404
                                                                                   TELEPHONE: (206) 245.1700
     Cause No. 3:19-cv-05106                                                        FACSIMILE: (206) 245.1750
               Case 3:19-cv-05106-RBL Document 73 Filed 02/12/20 Page 2 of 7




 1          In addition, all Parties anticipate that resolution of the cross-motions for summary

 2   judgment will materially aid in the preparation of trial and likely will determine most or all of the
 3
     issues in this matter. Accordingly, the Parties request that the trial date and all pretrial deadlines
 4
     after the March 10, 2020 dispositive motions deadline be struck pending the Court’s resolution of
 5
     the cross-motions for summary judgment and that, if necessary, new dates be set after the Court
 6
     rules on the cross-motions for summary judgment.
 7

 8          Accordingly, pursuant to LCR 7(d)(1) and LCR 10(g), the Parties stipulate and jointly

 9   move the Court to enter the subjoined order:
10          1. Plaintiffs will file their Motion for Summary Judgment, not to exceed 24 pages, by
11
                March 10, 2020, noted for April 24, 2020.
12
            2. Defendants and Intervenor-Defendant will file their joint Combined Cross-Motion for
13
                Summary Judgment and Opposition to Plaintiffs’ Motion for Summary Judgment, not
14

15              to exceed 40 pages, by March 31, 2020, noted for April 24, 2020.

16          3. Plaintiffs will file their Combined Reply in Support of Plaintiffs’ Motion for Summary

17              Judgment and Opposition to Defendants’ Joint Motion for Summary Judgment, not to
18              exceed 30 pages, by April 14, 2020.
19
            4. Defendants and Intervenor-Defendant will file their joint Reply in Support of their
20
                Motion for Summary Judgment, not to exceed 14 pages, by April 24.
21
            5. The trial date and all pre-trial deadlines after the March 10, 2020 dispositive motions
22

23              deadline set forth in the Court’s Scheduling Order, Dkt. #50, are struck and, if

24              necessary, will be reset after the Court resolves the summary judgment motions.

25

26

27

     STIPULATED MOTION AND [PROPOSED] ORDER SETTING                                PACIFICA LAW GROUP LLP
                                                                                       1191 SECOND AVENUE
     BRIEFING SCHEDULE AND STRIKING TRIAL DATE AND                                           SUITE 2000
     DEADLINES - 2                                                                SEATTLE, WASHINGTON 98101-3404
                                                                                     TELEPHONE: (206) 245.1700
     Cause No. 3:19-cv-05106                                                          FACSIMILE: (206) 245.1750
             Case 3:19-cv-05106-RBL Document 73 Filed 02/12/20 Page 3 of 7




 1         STIPULATED to this 12th day of February 2020.

 2
                                      ARD LAW GROUP PLLC
 3
                                      By: s/ Joel B. Ard
 4
                                      Joel B. Ard, WSBA # 40104
 5                                    Ard Law Group PLLC
                                      P.O. Box 11633
 6                                    Bainbridge Island, WA 98110
                                      Phone: (206) 701-9243
 7
                                      Attorney for Plaintiffs
 8

 9
                                      ROBERT W. FERGUSON
10                                    Attorney General

11                                    NOAH G. PURCELL, WSBA No. 43492
                                      Solicitor General
12
                                       s/ Jeffrey T. Even
13
                                      JEFFREY T. EVEN, WSBA No. 20367
14                                    Deputy Solicitor General
                                      Jeffrey.Even@atg.wa.gov
15
                                      ZACHARY PEKELIS JONES, WSBA No. 44557
16                                    R. JULY SIMPSON, WSBA No. 45869
17                                    BRENDAN SELBY, WSBA No. 55325
                                      Assistant Attorneys General
18                                    Complex Litigation Division
                                      Zach.Jones@atg.wa.gov
19                                    July.Simpson@atg.wa.gov
                                      Brendan.Selby@atg.wa.gov
20

21                                    DIONNE PADILLA-HUDDLESTON, WSBA No. 38356
                                      Assistant Attorney General
22                                    Licensing and Administrative Law Division
                                      dionnep@atg.wa.gov
23                                    lalseaef@atg.wa.gov
24                                    800 Fifth Avenue, Suite 2000
25                                    Seattle, WA 98104-3188

26                                    Attorneys for Defendant Teresa Berntsen

27

     STIPULATED MOTION AND [PROPOSED] ORDER SETTING                      PACIFICA LAW GROUP LLP
                                                                             1191 SECOND AVENUE
     BRIEFING SCHEDULE AND STRIKING TRIAL DATE AND                                 SUITE 2000
     DEADLINES - 3                                                      SEATTLE, WASHINGTON 98101-3404
                                                                           TELEPHONE: (206) 245.1700
     Cause No. 3:19-cv-05106                                                FACSIMILE: (206) 245.1750
             Case 3:19-cv-05106-RBL Document 73 Filed 02/12/20 Page 4 of 7




 1                                 s/ Leslie A. Lopez
                                   Leslie A. Lopez, WSBA #46118
 2                                 Deputy Prosecuting Attorney
                                   Clark County Prosecutor’s Office – Civil Division
 3
                                   PO Box 5000
 4                                 Vancouver WA 98666-5000
                                   Tele: (564) 397-2478
 5                                 leslie.lopez@clark.wa.gov

 6                                 Attorney for Defendant Chuck Atkins
 7
                                   s/ Salvatore J. Faggiano
 8                                 Salvatore J. Faggiano, WSBA #15696
                                   Assistant City Attorney
 9                                 Office of the City Attorney
                                   808 W. Spokane Falls Blvd.
10                                 Spokane, WA 99201-3326
                                   Telephone: (509) 625-6818
11
                                   Fax: (509) 625-6277
12                                 sfaggiano@spokanecity.org

13                                 Attorney for Defendant Craig Meidl
14

15                                 PACIFICA LAW GROUP LLP

16                                 s/ Gregory J. Wong
                                   Paul J. Lawrence, WSBA No. 13557
17                                 Gregory J. Wong, WSBA No. 39329
                                   Nicholas W. Brown, WSBA No. 33586
18                                 Kai A. Smith, WSBA No. 54749
19
                                   Attorneys for Intervenor-Defendant Safe Schools Safe
20                                 Communities

21

22

23

24

25

26

27

     STIPULATED MOTION AND [PROPOSED] ORDER SETTING                      PACIFICA LAW GROUP LLP
                                                                             1191 SECOND AVENUE
     BRIEFING SCHEDULE AND STRIKING TRIAL DATE AND                                 SUITE 2000
     DEADLINES - 4                                                      SEATTLE, WASHINGTON 98101-3404
                                                                           TELEPHONE: (206) 245.1700
     Cause No. 3:19-cv-05106                                                FACSIMILE: (206) 245.1750
             Case 3:19-cv-05106-RBL Document 73 Filed 02/12/20 Page 5 of 7




 1                                             ORDER

 2         IT IS HEREBY ORDERED that:
 3         1. Plaintiffs will file their Motion for Summary Judgment, not to exceed 24 pages, by
 4
              March 10, 2020, noted for April 24, 2020.
 5
           2. Defendants and Intervenor-Defendant will file their joint Combined Cross-Motion for
 6
              Summary Judgment and Opposition to Plaintiffs’ Motion for Summary Judgment, not
 7
              to exceed 40 pages, by March 31, 2020, noted for April 24, 2020.
 8

 9         3. Plaintiffs will file their Combined Reply in Support of Plaintiffs’ Motion for Summary

10            Judgment and Opposition to Defendants’ Joint Motion for Summary Judgment, not to
11            exceed 30 pages, by April 14, 2020.
12
           4. Defendants and Intervenor-Defendant will file their joint Reply in Support of their
13
              Motion for Summary Judgment, not to exceed 14 pages, by April 24.
14
           5. The trial date and all pre-trial deadlines after the March 10, 2020 dispositive motions
15

16            deadline set forth in the Court’s Scheduling Order (Dkt. #50) are struck and, if

17            necessary, will be reset after the Court resolves the summary judgment motions.

18

19         IT IS SO ORDERED this __ day of February 2020.
20

21
                                                        ______________________________
22                                                      The Honorable Ronald B. Leighton
                                                        United States District Judge
23

24   JOINTLY PRESENTED BY:
25
     ARD LAW GROUP PLLC
26
     By: s/ Joel B. Ard
27   Joel B. Ard, WSBA # 40104

     [PROPOSED] ORDER SETTING BRIEFING SCHEDULE AND                           PACIFICA LAW GROUP LLP
                                                                                  1191 SECOND AVENUE
     STRIKING TRIAL DATE AND DEADLINES - 1                                              SUITE 2000
                                                                             SEATTLE, WASHINGTON 98101-3404
     Cause No. 3:19-cv-05106                                                    TELEPHONE: (206) 245.1700
                                                                                 FACSIMILE: (206) 245.1750
               Case 3:19-cv-05106-RBL Document 73 Filed 02/12/20 Page 6 of 7




 1   Ard Law Group PLLC
     P.O. Box 11633
 2   Bainbridge Island, WA 98110
     Phone: (206) 701-9243
 3

 4   Attorney for Plaintiffs

 5
     ROBERT W. FERGUSON
 6   Attorney General

 7   NOAH G. PURCELL, WSBA No. 43492
     Solicitor General
 8

 9    s/ Jeffrey T. Even
     JEFFREY T. EVEN, WSBA No. 20367
10   Deputy Solicitor General
     Jeffrey.Even@atg.wa.gov
11
     ZACHARY PEKELIS JONES, WSBA No. 44557
12
     R. JULY SIMPSON, WSBA No. 45869
13   BRENDAN SELBY, WSBA No. 55325
     Assistant Attorneys General
14   Complex Litigation Division
     Zach.Jones@atg.wa.gov
15   July.Simpson@atg.wa.gov
16   Brendan.Selby@atg.wa.gov

17   DIONNE PADILLA-HUDDLESTON, WSBA No. 38356
     Assistant Attorney General
18   Licensing and Administrative Law Division
     dionnep@atg.wa.gov
19   lalseaef@atg.wa.gov
20
     800 Fifth Avenue, Suite 2000
21   Seattle, WA 98104-3188

22   Attorneys for Defendant Teresa Berntsen
23   s/ Leslie A. Lopez
24   Leslie A. Lopez, WSBA #46118
     Deputy Prosecuting Attorney
25   Clark County Prosecutor’s Office – Civil Division
     PO Box 5000
26   Vancouver WA 98666-5000
     Telephone: (564) 397-2478
27

     [PROPOSED] ORDER SETTING BRIEFING SCHEDULE AND               PACIFICA LAW GROUP LLP
                                                                      1191 SECOND AVENUE
     STRIKING TRIAL DATE AND DEADLINES - 2                                  SUITE 2000
                                                                 SEATTLE, WASHINGTON 98101-3404
     Cause No. 3:19-cv-05106                                        TELEPHONE: (206) 245.1700
                                                                     FACSIMILE: (206) 245.1750
              Case 3:19-cv-05106-RBL Document 73 Filed 02/12/20 Page 7 of 7




 1   leslie.lopez@clark.wa.gov

 2   Attorney for Defendant Chuck Atkins
 3
     s/ Salvatore J. Faggiano
 4   Salvatore J. Faggiano, WSBA #15696
     Assistant City Attorney
 5   Office of the City Attorney
     808 W. Spokane Falls Blvd.
 6   Spokane, WA 99201-3326
     Telephone: (509) 625-6818
 7
     Fax: (509) 625-6277
 8   sfaggiano@spokanecity.org

 9   Attorney for Defendant Craig Meidl
10
     PACIFICA LAW GROUP LLP
11

12   s/ Gregory J. Wong
     Paul J. Lawrence, WSBA No. 13557
13   Gregory J. Wong, WSBA No. 39329
     Nicholas W. Brown, WSBA No. 33586
14   Kai A. Smith, WSBA No. 54749
15
     Attorneys for Intervenor-Defendant Safe Schools Safe Communities
16

17

18

19

20

21

22

23

24

25

26

27

     [PROPOSED] ORDER SETTING BRIEFING SCHEDULE AND                      PACIFICA LAW GROUP LLP
                                                                             1191 SECOND AVENUE
     STRIKING TRIAL DATE AND DEADLINES - 3                                         SUITE 2000
                                                                        SEATTLE, WASHINGTON 98101-3404
     Cause No. 3:19-cv-05106                                               TELEPHONE: (206) 245.1700
                                                                            FACSIMILE: (206) 245.1750
